EXHIBIT MIDAMERICAN ENERGY HOLDINGS COMPANY SUBSIDIARIES AND JOINT VENTURES Pursuant to Item 601(b)(21)(ii) of Regulation S-K, we have omitted dormant subsidiaries (all of which, when considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as of the end of our last fiscal year). MidAmerican Funding, LLC Iowa MHC Inc. Iowa MidAmerican Energy Company Iowa CBEC Railway Inc. Iowa InterCoast Capital Company Delaware Cimmred Leasing Company South Dakota IWG Co. 8 Delaware MHC Investment Company South Dakota MWR Capital Inc. South Dakota Midwest Capital Group, Inc. Iowa Dakota Dunes Development Company Iowa Two Rivers Inc. South Dakota MidAmerican Services Company Iowa MEC Construction Services Co. Iowa CE Electric UK Funding Company England CalEnergy Gas (Holdings) Limited England CalEnergy Gas Limited England CalEnergy Gas (Australia) Limited England CalEnergy Resources Limited England CalEnergy Resources (Poland) sp.z.o.o. Poland CE Electric (Ireland) Limited Republic of Ireland CE Electric UK Holdings England CE Electric UK Limited England CE UK Gas Holdings Limited England DCUSA Limited England ElectraLink Limited England Electricity Pensions Trustee Limited England ESN Holdings Limited England Gemserv Limited England Integrated Utility Services Limited England Integrated Utility Services Limited Republic of Ireland Kings Road Developments Limited England MRA Service Company Limited England Northern Electric plc England Northern Electric Distribution Limited England Northern Electric Finance plc England Northern Electric & Gas Limited England Northern Electric GenCo England Northern Electric Generation (Peaking) Limited England Northern Electric Properties Limited England Northern Electric Retail Limited England Northern Transport Finance Limited England Selectusonline Limited England Vehicle Lease and Service Limited England Yorkshire Cayman Holding Limited Cayman Islands Yorkshire Electricity Distribution plc England Yorkshire Electricity Group plc England Yorkshire Holdings plc England Yorkshire Power Finance Limited Cayman Islands Yorkshire Power Group Limited England HomeServices of America, Inc. Delaware Allerton Capital, Ltd. Iowa Arizona Home Services, LLC Arizona Caldwell Mill, LLP Alabama California Title Company California Capitol Intermediary Company Nebraska Capitol Land Exchange, Inc. Nebraska Capitol Title Company Nebraska CBSHOME Real Estate Company Nebraska CBSHOME Real Estate of Iowa, Inc. Delaware CBSHOME Relocation Services, Inc. Nebraska Champion Realty, Inc. Maryland Chancellor Title Services, Inc. Maryland Columbia Title of Florida, Inc. Florida Cornerstone Title Company, L.L.C. Georgia Edina Financial Services, Inc. Minnesota Edina Realty, Inc. Minnesota Edina Realty Referral Network, Inc. Minnesota Edina Realty Relocation, Inc. Minnesota Edina Realty Title, Inc. Minnesota Esslinger-Wooten-Maxwell, Inc. Florida E-W-M Referral Services, Inc. Florida FFR, Inc. Iowa First Realty, Ltd. Iowa First Reserve Insurance, Inc. Florida FMLC Mortgage, LLC Delaware For Rent, Inc. Arizona Heritage Title Services, LLC Georgia HMSV Financial Services, Inc. Delaware HN Heritage Title Holdings, LLC Georgia HN Insurance Holdings, LLC Georgia HN Insurance Services, LLC Georgia HN Mortgage, LLC Georgia HN Real Estate Group, L.L.C. Georgia HN Real Estate Group, N.C., Inc. North Carolina HN Referral Corporation Georgia Home Services Referral Network, LLC Indiana HomeServices Financial, LLC Delaware HomeServices Financial Holdings, Inc. Delaware HomeServices Financial-Iowa, LLC Delaware HomeServices Lending, LLC Delaware HomeServices Insurance, Inc. Nebraska HomeServices of Alabama, Inc. Delaware HomeServices of California, Inc. Delaware HomeServices of Florida, Inc. Florida HomeServices of Iowa, Inc. Delaware HomeServices of Kentucky, Inc. Kentucky HomeServices of Kentucky Real Estate Academy, LLC Kentucky HomeServices of Nebraska, Inc. Delaware HomeServices of Nevada, Inc. Delaware HomeServices of the Carolinas, Inc. Delaware HomeServices Relocation, LLC Delaware HSR Equity Funding, Inc. Delaware Huff Commercial Group, LLC Kentucky Huff-Drees Realty, Inc. Ohio IMO Co., Inc. Missouri Iowa Realty Co., Inc. Iowa Iowa Realty Insurance Agency, Inc. Iowa Iowa Title Company Iowa Iowa Title Linn County II, LLC Iowa JBRC, Inc. Kentucky J.D. Reece Mortgage Company Kansas J.P. & A. Inc. Georgia Jenny Pruitt & Associates, Inc. Georgia Jenny Pruitt Insurance Services, LLC Georgia Jim Huff Realty, Inc. Kentucky JRHBW Realty, Inc. Alabama J. S. White & Associates, Inc. Alabama Kansas City Title, Inc. Kansas Kentucky Residential Referral Services, LLC Kentucky Larabee School of Real Estate and Insurance, Inc. Nebraska Limestone Springs Holdings, LLC California Lincoln Title Company, LLC Nebraska Long Title Agency, LLC Arizona Meridian Title Services, LLC Georgia Mid-America Referral Network, Inc. Kansas MidAmerican Commercial Real Estate Services, Inc. Kansas Midland Escrow Services, Inc. Iowa MortgageSouth, LLC Alabama Nebraska Land Title and Abstract Company Nebraska Pickford Escrow Company, Inc. California Pickford Golden State Member, LLC California Pickford Holdings LLC California Pickford North County LP California Pickford Real Estate, Inc. California Pickford Realty, Ltd. California Pickford Services Company California Plaza Financial Services, LLC Kansas Plaza Mortgage Services, LLC Kansas Preferred Carolinas Realty, Inc. North Carolina Preferred Carolinas Title Agency, LLC North Carolina Professional Referral Organization, Inc. Maryland Real Estate Links, LLC Illinois Real Estate Referral Network, Inc. Nebraska Reece & Nichols Alliance, Inc. Kansas Reece & Nichols Realtors, Inc. Kansas Referral Company of North Carolina, Inc. North Carolina RHL Referral Company, LLC Arizona Roberts Brothers, Inc. Alabama Roy H. Long Realty Co., Inc. Arizona San Diego PCRE, Inc. California Semonin Realtors, Inc. Delaware Southwest Relocation, LLC Arizona The Escrow Firm, Inc. California The Referral Company Iowa TITLE INFO NOW, LLC Minnesota TitleSouth, LLC Alabama Township Title Services, LLC Georgia Traditions Title Agency, LLC Ohio Trinity Mortgage Partners, Inc. Georgia United Settlement Services, LC Iowa York Simpson Underwood, LLC North Carolina CE Generation, LLC Delaware CalEnergy Operating Corporation Delaware California Energy Development Corporation Delaware California Energy Yuma Corporation Utah CE Salton Sea Inc. Delaware CE Texas Power, LLC Delaware CE Texas Resources, LLC Delaware CE Turbo LLC Delaware Conejo Energy Company California Del Ranch, L. P. California Desert Valley Company California Elmore, L.P. California Falcon Power Operating Company Texas CE Gen Oil Company Texas CE Gen Pipeline Corporation Texas CE Gen Power Corporation Texas Fish Lake Power LLC Delaware FSRI Holdings, Inc Texas Imperial Magma LLC Delaware Leathers, L.P. California Magma Land Company I Nevada Magma Power Company Nevada Niguel Energy Company California North Country Gas Pipeline Corporation New York Power Resources, Ltd. Texas Salton Sea Brine Processing L. P. California Salton Sea Funding Corporation Delaware Salton Sea Power Company Nevada Salton Sea Power Generation L. P. California Salton Sea Power L.L.C. Delaware Salton Sea Royalty LLC Delaware San Felipe Energy Company California Saranac Energy Company, Inc. Delaware Saranac Power Partners, LP Delaware SECI Holdings, Inc. Delaware VPC Geothermal LLC Delaware Vulcan Power Company Nevada Vulcan/BN Geothermal Power Company Nevada Yuma Cogeneration Associates Arizona BG Energy Holding LLC Delaware BG Energy LLC Delaware CalEnergy Capital Trust II Delaware CalEnergy Capital Trust III Delaware CalEnergy Generation Operating Company Delaware CalEnergy Holdings, Inc. Delaware CalEnergy International Ltd. Bermuda CalEnergy International Services, Inc. Delaware CalEnergy Investments C.V. Netherlands CalEnergy Minerals Development LLC Delaware CalEnergy Minerals, LLC Delaware CalEnergy Pacific Holdings Corp. Delaware CalEnergy U.K. Inc. Delaware CE Casecnan Ltd. Bermuda CE Casecnan II, Inc. Philippines CE Casecnan Water and Energy Company, Inc. Philippines CE Cebu Geothermal Power Company, Inc. Philippines CE Electric (NY), Inc. Delaware CE Electric, Inc. Delaware CE Exploration Company Delaware CE Geothermal, Inc. Delaware CE Insurance Services Limited Isle of Man CE International Investments, Inc. Delaware CE Luzon Geothermal Power Company, Inc. Philippines CE Mahanagdong II, Inc. Philippines CE Mahanagdong Ltd. Bermuda CE Obsidian Energy LLC Delaware CE Obsidian Holding, LLC Delaware CE Philippines II, Inc. Philippines CE Philippines Ltd. Bermuda CE Power, Inc. Delaware Cordova Energy Company, LLC Delaware Cordova Funding Corporation Delaware Kern River Funding Corporation Delaware Kern River Gas Transmission Company Texas KR Acquisition 1, LLC Delaware KR Acquisition 2, LLC Delaware KR Holding, LLC Delaware M & M Ranch Acquisition Company, LLC Delaware M & M Ranch Holding Company, LLC Delaware Magma Netherlands B.V. Netherlands MEHC Investment, Inc. South Dakota MidAmerican Capital Trust I Delaware MidAmerican Capital Trust II Delaware MidAmerican Capital Trust III Delaware MidAmerican Nuclear Energy Company, LLC Delaware MidAmerican Nuclear Energy Holdings Company, LLC Delaware MEHC Insurance Services Ltd. Vermont MEHC America Transco, LLC Delaware MEHC Texas Transco, LLC Delaware Electric Transmission America, LLC Delaware Electric Transmission Texas, LLC Delaware MidAmerican Energy Machining Services LLC Delaware NNGC Acquisition, LLC Delaware Northern Natural Gas Company Delaware Beckham Pipeline, LLC Delaware PPW Holdings LLC Delaware PacifiCorp Oregon Energy West Mining Company Utah PacifiCorp Investment Management, Inc. Oregon Glenrock Coal Company Wyoming Interwest Mining Company Oregon Pacific Minerals, Inc. Wyoming PacifiCorp Environmental Remediation Company Delaware PacifiCorp Future Generations, Inc. Oregon Canopy Botanicals, Inc. Delaware Trapper Mining Inc. Delaware Quad Cities Energy Company Iowa Salton Sea Minerals Corp. Delaware S.W. Hydro, Inc. Delaware Tongonan Power Investment, Inc. Philippines Visayas Geothermal Power Company Philippines Wailuku Holding Company, LLC Delaware Wailuku River Hydroelectric Power Company Hawaii Wailuku River Hydroelectric Limited Partnership Hawaii
